UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 02-41072
                         Summary Calendar


                           TAMMY PAYNE,

                                            Plaintiff - Appellant,


                              VERSUS


                           DRG TEXAS LP,
               also known as Dynamic Resource Group,
                  doing business as Annie's Attic,

                                             Defendant - Appellee.




           Appeal from the United States District Court
             For the Eastern District of Texas, Tyler
                           (6:01-CV-375)
                         December 4, 2002


Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges,

PER CURIAM:*

      Plaintiff, Tammy Payne, brought suit in the Federal District

Court against her former employer, DRG TEXAS LP, (defendant)

pursuant to Title VII of the Civil Rights Act of 1964, the

Pregnancy Discrimination Act of 1978, and the Family and Medical


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Leave Act of 1993.      Plaintiff alleges that she was fired on

November 17,   2000,   because   she   was   pregnant   and   because   she

requested maternity leave.   Defendant answered that plaintiff was

terminated because of a reduction in force for economic reasons,

and filed a motion for summary judgment which the district court

granted.   Plaintiff appealed to this court.

     We have carefully reviewed the briefs, the record excerpts,

and relevant portions of the record itself. For the reasons stated

by the district court in its memorandum opinion and Order entered

July 17, 2002, we affirm the final judgment entered on July 18,

2002, that plaintiff take nothing by her suit against defendant.

     AFFIRM.




                                   2